Citation Nr: 0731757	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of soft 
tissue injury of the bilateral shoulders.

2.  Entitlement to service connection for a lumbar spine 
disorder, claimed as residuals of soft tissue injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to June 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  The veteran's service medical records show no evidence of 
treatment for a soft tissue injury to the bilateral shoulders 
or lumbar spine.

2.  The veteran has current diagnoses of soft tissue injury 
of the bilateral shoulders, and acromioclavicular (AC) joint 
pain bilaterally.

3.  The evidence of record does not relate the veteran's 
current bilateral shoulder disorders to his military service.

4.  The veteran has a current diagnosis of lumbar strain.

5.  The evidence of record does not relate the veteran's 
current lumbar spine disorder to his military service.


CONCLUSIONS OF LAW

1.  Residuals of soft tissue injury to the bilateral 
shoulders were not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A lumbar spine disorder, to include residuals of soft 
tissue injury, was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a letter dated in 
February 2004 satisfied the duty to notify provisions; an 
additional letter was sent in February 2006.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in April 2004.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Bilateral Shoulders

Initially, the Board notes that service connection for 
arthritis, to include of the bilateral shoulders, was denied 
by an April 2005 rating decision.  An appeal with respect to 
that issue was never perfected.  Accordingly, the Board will 
limit its discussion to the claimed residuals of a soft 
tissue injury of the bilateral shoulders.

In this case, the veteran asserts that he sustained a soft 
tissue injury of the bilateral shoulders working in the motor 
pool where he had to lift heavy trailers weighing in excess 
of 200 pounds.  However, his service medical records reveal 
that in February 1982, the veteran was treated on one 
occasion for a rash on his shoulder.  Otherwise, there is no 
evidence of a soft tissue injury to either shoulder, or 
treatment for any other shoulder injury.  The service 
separation examination notes no evidence of any diagnosed 
chronic shoulder condition.  

Subsequent to service, the veteran was treated for bilateral 
shoulder pain, primarily of the left shoulder, beginning in 
February 2004.  An April 2004 VA examination conducted that 
month showed painful palpation of the soft tissue of the 
shoulders, but x-rays were negative.  Similarly, an April 
2005 outpatient visit revealed that the veteran's left 
shoulder range of motion was limited by pain.  However, 
bilateral shoulder x-rays were negative, and the VA 
physician, diagnosing the veteran with AC joint discomfort 
bilaterally, suggested that the veteran's "frozen shoulder 
syndrome" was due to his postservice employment requiring 
physical labor.

Although the veteran is currently diagnosed with soft tissue 
injury residuals of the bilateral shoulders, the evidence 
does not relate them to the veteran's military service.  
Again, substantiating a claim for service connection requires 
the evidence to establish that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In this 
case, there is no evidence of an injury in service; however, 
even if an injury occurred which was not documented, the 
record is devoid of an opinion linking the veteran's current 
residuals of soft tissue injury to his military service.  
This is particularly dispositive considering the first 
medical evidence of record of symptomatology or treatment of 
this disorder is dated over 15 years after the veteran's 
service separation.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of the claimed condition).

With regard to the statements submitted by the veteran, and 
those others who provided lay statements in June 2005 on 
behalf of his claim, the Board does not doubt their sincerity 
in asserting that the claimed disorders currently on appeal 
are related to the veteran's military service.  However, as 
lay persons without the appropriate medical training and 
expertise, they are not competent to provide a probative 
opinion on a medical matter, to include a medical nexus 
opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).  

Because the evidence of record does not relate the veteran's 
bilateral shoulder diagnoses to his military service, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine

In this case, the veteran asserts that he sustained a soft 
tissue injury of the lumbar spine carrying a heavy pack 
during 20 mile marches, and was treated with pain pills and 
light duty.  However, his service medical records show no 
evidence of any treatment for a soft tissue or other lumbar 
spine injury, and the veteran's service separation 
examination shows no evidence of a lumbar spine disorder.  

Subsequent to service, VA outpatient treatment records dated 
in January 1999 and July 2000 show that the veteran reported 
lower back pain following two separate motor vehicle 
accidents; both times, he was diagnosed with lumbar strain.  
In February 2004, he continued to report low back pain; a 
March 2004 VA x-ray showed no abnormalities.  In April 2004, 
a VA spine examination was conducted.  The veteran reported 
low back pain; physical examination showed that the low back 
was unremarkable on inspection.  X-rays were negative.

Although the veteran is currently diagnosed with lumbar 
strain, the evidence does not relate it to the veteran's 
military service.  Again, substantiating a claim for service 
connection requires the evidence to establish that the 
disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  In this case, there is no evidence of an 
injury in service; however, even if an injury occurred which 
had not been documented, the record is devoid of an opinion 
linking the veteran's current lumbar spine disorder to his 
military service.  This is particularly dispositive 
considering the first medical evidence of record of 
symptomatology or treatment of this disorder is dated over 15 
years after the veteran's service separation.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of the 
claimed condition).

With regard to the statements submitted by the veteran, and 
those others who provided lay statements in June 2005 on 
behalf of his claim, the Board does not doubt their sincerity 
in asserting that the claimed disorders currently on appeal 
are related to the veteran's military service.  However, as 
lay persons without the appropriate medical training and 
expertise, they are not competent to provide a probative 
opinion on a medical matter, to include a medical nexus 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).  

Because the evidence of record does not relate the veteran's 
current lumbar strain to his military service, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a soft tissue injury to 
the bilateral shoulders is denied.

Service connection for a lumbar spine disorder, claimed as 
residuals of a soft tissue injury, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


